DETAILED ACTION

In the reply filed 8/23/2021, claims 1 and 2 are amended. Claims 1 and 2 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Request for Interview
Applicant’s request for interview (see the request filed 8/15/2021 requesting an interview on 8/23/2021) is acknowledged. The request was made while the Examiner was out of the office, and could not be scheduled on the requested date. It is currently understood that the Applicant no longer has need for the requested interview because Applicant has filed a formal reply. Additionally, it would not be appropriate to grant an interview at the requested time because two previous interviews were held since the last Official Action, and it is believed that a further interview would not advance prosecution. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stators must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1 and 2 each recite: 
“a single element fastened on a wheel axis symmetrically relative to this axis, which element has a rectangular shape in projection on the plane in which the wheel rotation axis lies, in such a form of one block of stators uniting the stators for two or more other elements”.  
This recitation introduces new matter. Specifically, the specification does not sufficiently describe element 1 and the stators. Stators are not shown in the figures, and they are only described in the specification as follows: “[…] element 1 fastened on the wheel axis and uniting the stators for two other elements, namely rotors 2 […]”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 2 require a single brushless electric motor wheel. The claims each also require stators and two or more rotors.  Motors conventionally defined in the art as a rotor and a stator. The metes and bounds of the claimed “single brushless electric motor wheel” are not understood. It is unclear whether one motor or two motors are claimed. The indefiniteness is also attributed to a lack of description of the stators and motor in the original disclosure (as discussed above), as well as a lack of detail in the figures. 

Claims 1 and 2 each recite: 
“a single element fastened on a wheel axis symmetrically relative to this axis, which element has a rectangular shape in projection on the plane in which the wheel rotation axis lies, in such a form of one block of stators uniting the stators for two or more other elements”.   The element is not understood. Additionally, the structural relationship between the element and the stators is not understood.  It is unclear if the element is a connecting piece between the stators (“uniting the stators”) or whether the element is the stators (“one block of stators”).

Claims 1 and 2 each recite: 
“[…] either an empty space or a rotating surface of the wheel is situated between the said two or more rotors.”  It is understood that “empty space” refers to the embodiment shown in Fig. 1; and “a rotating surface of the wheel” refers to the embodiment shown in Fig. 3.   Due to the alternative nature of the recitation, the recitation yields indefiniteness. The claims have been amended with emphasis on the “element” (denoted as reference numeral 1 in Fig. 1). Element 1 is only present in the embodiment in Figure 1, and is not discussed with reference to the embodiment in Fig. 3 (which is alternatively claimed in the recitation).  To render definiteness .”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor (US 9,829,882) in view of Gotz (US 7,137,470).

Regarding claim 1, MacGregor teaches: a wheel, manufactured as an electric motor wheel (see motor elements 202, 204), driven by electric power, comprising of a single element (see body 214, and the non-rotating elements contained within element 214) fastened on a wheel axis (the axis being concentric with axle 235) symmetrically relative to this axis, which element has a rectangular shape in projection on the plane in which the wheel rotation axis lies (the shape is indicated as a cylindrical shape, which is rectangular in its projection), in such a form of one block of stators uniting the stators for two or more other elements, being rotors (the rotors including wheel elements 206, 208), forming this motor wheel as parts of a single motor wheel, admitting of change in the mutual position of external surfaces of these elements, being rotors, which are in contact with a support surface, wherein, in a plane of symmetry of the wheel situated in the plane of rotation, at a distance from the centre of rotation of the wheel equal to the 
MacGregor fails to specifically describe the electric motors (202, 204) being of the “brushless” type. However, brushless electric motors are well-known in the art. Gotz teaches an electric drive wheel having an electric motor being a brushless electric motor (see column 2 lines 35-39, and column 3 lines 36-40); those having ordinary skill in the art would find it obvious to utilize brushless motors because brushless motors are known to require low maintenance, and they are compact with desirable thermal characteristics. 

Regarding claim 2, MacGregor teaches: a method to operate a wheel, operated as an electric motor wheel (see motor elements 202, 204), driven by electric power, comprising of a single element (see body 214, and the non-rotating elements contained within element 214) fastened on a wheel axis axis (the axis being concentric with axle 235) symmetrically relative to this axis, which element has a rectangular shape in projection on the plane in which the wheel rotation axis lies (the shape is indicated as a cylindrical shape, which is rectangular in its projection), in such a form of one block of stators  uniting the stators for two or more other elements, being rotors (the rotors including wheel elements 206, 208), whereby to change the position of the plane of rotation of this wheel in space upon its contact with the supporting surface the mutual position of external surfaces of these elements, being rotors, which are in contact with this support surface, is changed, wherein, in a plane of symmetry of the wheel situated in the plane of rotation, at a distance from the centre of rotation of the wheel equal to the radius of a projection of the wheel onto said plane, either an empty space or a rotating surface of the wheel is situated between the said two or more rotors. See Fig. 2, and column 9, lines 23-55.  


Response to Remarks
Applicant’s remarks filed 8/23/2021 have been fully considered. 
Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618